1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     JOEL ROSS SEMPIER ,                                Case No. 3:18-cv-00453-MMD-WGC
7                                   Petitioner,                         ORDER
             v.
8
9     RENEE BAKER, et al.,
10                              Respondents.
11

12          The Court dismissed this habeas corpus action on September 21, 2018, because
13   Petitioner did not file a complete application to proceed in forma pauperis (ECF Nos. 3, 4.)
14          On November 8, 2019, Petitioner filed, in this case, a reply to an answer (ECF No.
15   5.) It appears that Petitioner meant to file that document in his currently pending habeas
16   action in this Court, Case No. 3:18-cv-00465-RCJ-WGC.
17          It is therefore ordered that the Clerk of the Court is directed to file in Case No. 3:18-
18   cv-00465-RCJ-WGC a copy of the document filed in this action at ECF No. 5.
19          DATED THIS 12th day of November 2019.
20

21

22                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
